Case: 2:19-cv-02237-MHW-EPD Doc #: 7 Filed: 06/03/19 Page: 1 of 1 PAGEID #: 54



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



Michael DIsabato, et al.,

               Plaintiffs,                    Civii Action 2:19-cv-2237

      V.                                      Judge Michael H. Watson

The Ohio State University,                    Chief Magistrate Judge Deavers

               Defendant.



                                      ORDER

      This case Involves common questions of law and fact with related cases

2:18-cv-692 and 2:18-cv-736. Pursuant to this Court's March 15, 2019 Order,

EOF No. 69, 2:18-cv-692, the Court CONSOLIDATES this newly-filed case with

the aforementioned cases during the pendency of mediation. See Fed. R. Civ. P.

42(a). During the period of consolidation, all filings shall be filed In Case No.

2:18-cv-692.

      IT IS SO ORDERED.



                                     IICHAEL H. WATSON, JUDGE
                                    UNITED STATES DISTRICT COURT
